UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2014 o Transition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-52883 CREATIVE LEARNING CORPORATION (Exact name of registrant as specified in its charter) Delaware 20-4456503 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 701 Market St., Suite 113 St. Augustine, FL 32095 (Address of principal executive offices, including Zip Code) (904) 824-3133 (Issuer’s telephone number, including area code) (Former name or former address if changed since last report) Check whether the issuer (1) filed all reports required to be filed by section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 11,809,409 shares of common stock as of May 12, 2014. CREATIVE LEARNING CORPORATION CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Quarter Ended March 31, 2014 2 CREATIVE LEARNING CORPORATION Consolidated Financial Statements (Unaudited) TABLE OF CONTENTS Page CONSOLIDATED FINANCIAL STATEMENTS Consolidated balance sheets 4 Consolidated statements of operation 5 Consolidated statements of cash flows 6 Notes to consolidated financial statements 7 3 CREATIVE LEARNING CORPORATION Consolidated Balance Sheets (Unaudited) March 31, September 30, Assets Current Assets: Cash $ 2,004,947 Accounts receivable, less allowance for doubtful accounts of $9,402 and $10,000, respectively 335,908 310,150 Prepaid expenses 45,111 826 Other receivables - current portion 91,605 94,301 Deferred tax asset 1,058 1,058 Total Current Assets 3,760,409 2,411,282 Note receivable from related party 70,000 70,000 Other receivables - net of current portion 84,017 37,491 Property and equipment, net of accumulated depreciation of $77,802 and $60,073, respectively 311,230 294,863 Intangible assets 125,754 95,270 Deposits 11,187 15,000 Total Assets $ 2,923,906 Liabilities and Stockholders’ Equity Current Liabilities: Accounts payable: Related parties $ 5,690 Other 275,025 171,889 Payroll accruals 26,298 13,105 Unearned revenue 204,000 35,900 Accrued marketing fund 133,159 100,754 Customer deposits 82,925 120,001 Income tax payable 400,230 13,131 Notes payable: Related parties 20,000 20,000 Other 71,679 3,560 Total Current Liabilities 1,246,981 484,030 Other payables - net of current portion 15,000 5,297 Total Liabilities 1,261,981 489,327 Stockholders’ Equity: Preferred stock, $.0001 par value; 10,000,000 shares authorized; -0- and -0- shares issued and outstanding, respectively — — Common stock, $.0001 par value; 50,000,000 shares authorized; 11,809,409 and 11,809,409 shares issued and outstanding, respectively 1,181 1,181 Additional paid-in capital 2,179,210 2,157,673 Retained earnings 920,225 275,725 Total Stockholders’ Equity 3,100,616 2,434,579 Total Liabilities and Stockholders’ Equity $ 2,923,906 The accompanying notes are an integral part of the consolidated financial statements 4 CREATIVE LEARNING CORPORATION Consolidated Statements of Operations (Unaudited) (Unaudited) For The Three For The Six Months Ended Months Ended March 31, March 31, March 31, March 31, Revenues: Initial franchise fees $ Royalty fees 440,771 229,743 741,423 379,277 Corporate Creativity Center sales 52,560 30,352 67,200 60,553 2,003,351 1,077,427 3,877,096 1,890,430 Operating expenses: Franchise consulting and commissions: Related parties 182,608 109,007 431,452 245,272 Other 430,139 335,323 745,530 531,492 Franchise training and expenses 128,136 61,237 225,655 119,805 Salaries and payroll taxes 242,043 141,110 435,426 268,471 Advertising 171,665 134,175 363,607 194,625 Professional fees 80,424 37,576 129,617 65,314 Office expense 91,159 48,068 182,741 87,691 Depreciation 9,938 6,535 19,478 13,259 Stock based compensation 21,537 — 21,537 — Other general and administrative expenses 129,842 94,480 332,172 255,987 Total operating expenses 1,487,491 967,511 2,887,215 1,781,916 Income (loss) from operations 515,860 109,916 989,881 108,514 Other income (expense): Interest (expense) (2
